I agree fully with the opinion written in this case by Justice MOORE. There has been up to the present time a failure in the law in this State to provide a method for fixing rates for gas companies, and when I refer to failure in the law, I refer as well to "bench law" as to "statute law." This failure in the law is due in a great degree if not entirely to the fact that this court by reason of an equal division was unable to declare the law. Taylor v. Public Utilities Com'n, 217 Mich. 400
. Since that case went down there has been a change in the membership of this court and I think we should now, if possible, put an end to this failure of the law and hold in accordance with the opinion prepared by the writer in that case. I think the dismissal of plaintiff's bill should be without prejudice to the right of *Page 574 
plaintiffs or other consumers of gas or defendant to apply to the commission to fix rates to be charged.
McDONALD, C.J., and CLARK, SHARPE, and MOORE, JJ., concurred with FELLOWS, J.